Exhibit 10.14

FIRST AMENDMENT TO OFFICE LEASE

(Suites 200, 400, 1000, and 1100)

THIS FIRST AMENDMENT TO OFFICE LEASE dated as of November 18, 2011 (this “First
Amendment”), is entered into by and between COLONNADE WILSHIRE CORP., a
California corporation (“Landlord”), and NARA BANK, a California corporation
(“Tenant”), with reference to the following:

R E C I T A L S

WHEREAS, Landlord and Tenant entered into that certain office lease dated
March 16, 2006, for the lease of certain premise (the “Premises”), commonly
known as Suite 400, 1000, and 1100 consisting of approximately 43,993 rentable
square feet of space comprised of the fourth (4th), tenth (10th) and eleventh
(11th) floor of that certain office building (the “Building”) commonly known as
The Wilshire Colonnade and located at 3731 Wilshire Boulevard, Los Angeles,
California (“Office Lease”);

WHEREAS, Landlord and Tenant desire by this First Amendment to amend the Lease
in order to, among other things, (a) expand the Premises leased by Tenant under
the Lease to include approximately 18,392 rentable square feet commonly known as
suite 200 located on the entire second (2nd) floor of the Building (“Expansion
Premises”) (b) provide for the Rent to be paid by Tenant for the Expansion
Premises (c) provide the Tenant Improvement Allowances for the Expansion
Premises (d) further extend the Lease Term of suites 400, 1000, and 1100
(“Existing Premises”) in order to make the Lease Terms coterminous as well as
provide a combined total square footage of approximately 62,385 rentable square
feet in the Building (“Entire Premises”) (e) provide the Rent to be paid by
Tenant for the Extension Term of the Existing Premises (f) provide the Tenant
Improvements Allowance for the Existing Premises as well as amend, modify and
supplement the Lease as set forth herein, subject to the terms and conditions of
this First Amendment.

NOW, THEREFORE, in consideration of the Premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

1. Recitals. The Recitals set forth above are incorporated herein as though set
forth in full herein.

2. Definitions. Unless the context clearly indicates otherwise, all initially
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Lease. Unless the context clearly indicates otherwise, all
references to the “Lease” in the Lease shall hereafter be deemed to refer to the
Lease as amended hereby.

3. Expansion Premises: Suite 200. Landlord and Tenant acknowledge that Suite 200
is 18,392 rentable square feet. Landlord shall provide a Tenant Improvement
Allowance for the renovations of the Expansion Premises which are described in
section 10 “Tenant Improvement Allowance”. The Rentable Area of the Premises has
been determined in accordance with the standards set forth in ANSI Z65.1-1996,
as promulgated by the Building Owners and



--------------------------------------------------------------------------------

Managers Association (“BOMA”). Tenant shall have the right to remeasure the
Premises at anytime during the first (1st) year of the Extended Lease Term
pursuant to BOMA. In the event that any remeasurement indicates that the square
footage measurement previously set forth in an amendment to this Lease or
otherwise agreed upon by Landlord and Tenant is in excess of or lower than the
square footage number which would have resulted had the BOMA Standard been
properly utilized (including the square footage limitations set forth above),
any payments due either party (or other rights between Landlord and Tenant)
based upon the amount of rentable square feet contained in such space shall be
proportionally, retroactively and prospectively reduced or increased, as
appropriate, to reflect the actual number of rentable square feet as properly
remeasured under the BOMA Standard (including the square footage limitations set
forth above). If either party disagrees with the other party’s remeasurement and
if a dispute occurs regarding the final accuracy of the measurement of such
space in accordance with the BOMA Standard (including the square footage
limitations set forth above), such dispute will be resolved pursuant to binding
arbitration pursuant to Section 23 of the First Amendment. In the event that the
remeasurement right set forth herein is not timely exercised, the rentable
square footage of such space shall not be subject to remeasurement, and the
rentable square footage set forth in any applicable amendment shall be binding
and conclusive.

4. Notwithstanding anything to the contrary contained in the Lease, Landlord and
Tenant agree that the Lease Term for Suite 200 shall be for Ten (10) years,
commencing on May 1, 2012 and ending on April 30, 2022, unless sooner terminated
in accordance with the terms of the Lease.

5. Base Rent for Expansion Premises: Suite 200. Notwithstanding anything to the
contrary contained in the Lease, Landlord and Tenant agree that Tenant shall pay
to Landlord Base Rent for Suite 200 in the following amounts in accordance with
Article 3 of the Original Lease;

 

Suite 200 Extension

Term Period

   Monthly Installment
of Base Rent      Monthly Rental
Rate Per  Rentable
Square Foot  

May 1, 2012—July 31, 2012

   $ 0.00       $ 0.00   

August 1, 2012—April 30, 2013

   $ 27,588.00       $ 1.50   

May 1, 2013—April 30, 2015

   $ 28,507.60       $ 1.55   

May 1, 2015—August 31, 2016

   $ 29,427.20       $ 1.60   

September 1, 2016—September 30, 2016

   $ 0.00       $ 0.00   

October 1, 2016—September 30, 2018

   $ 30,530.72       $ 1.66   

October 1, 2018—September 30, 2020

   $ 31,634.24       $ 1.72   

October 1, 2020—April 30, 2022

   $ 32,921.68       $ 1.79   

(Tenant shall not be obligated to pay Base Rent for months one (May 2012), two
(June 2012), three July (2012), month twenty four (April 2014) and fifty five
(September 2016) of the Lease Term on the Expansion Premises)

Upon execution of this Lease, Tenant shall prepay rent in the amount of
eighty-two thousand, seven hundred and sixty-four ($82,764.00) dollars to be
applied to the rent consideration for August 2012, September 2012, and October
2012.

 

2



--------------------------------------------------------------------------------

6. Tenant’s Share of Direct Expenses for Entire Premises of Lease Term. In
addition to paying all other amounts due under the lease and the base Rent for
the Entire Premises, Tenant shall pay Tenant’s Share of Direct Expenses with
respect to its lease of Suite 200, 400, 1000, 1100 (Entire Premises) during the
Term in accordance with Article 4 of the original Lease except for Tenant’s
Share of Direct Expenses for the Entire Premises for the Extension Term shall be
16.89% and the Base Year shall mean the 2012 calendar year. (The Office Lease
Summary section 9.1 and 9.2 is hereby amended accordingly to reflect the new
Base Year and new Tenant’s share of Direct Expenses as stated in this
paragraph.) Tenant’s share of Direct Expenses shall not increase by more than
three percent (3%) annually from year to year over the Lease Term.

Tenant will not be required to pay any Operating Expenses or Tax Expenses during
the first 12 months of the lease term. Landlord will be required to operate and
maintain the Building in a First Class manner. Incorporated into this First
Amendment is Exhibit A, List of Exclusions to the definition of Operating
Expenses under the Office Lease.

Notwithstanding anything to the contrary in the Master Lease Section 4.2.6 of
the Office Lease, shall be replaced in its entirety as follows:

4.2.6 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Building),
which Landlord shall pay during any Expense Year because of or in connection
with the ownership, leasing and operation of the Real Property or Landlord’s
interest therein, For purposes of this Lease, Tax Expenses shall be calculated
as if the tenant improvements in the Building were fully constructed and the
Real Property, the Building, and all tenant improvements in the Building were
fully assessed for real estate tax purposes, and accordingly, during the portion
of any Expense Year occurring during the Base Year, Tax Expenses shall be deemed
to be increased appropriately, Not withstanding anything to the contrary in this
Lease, Tax Expenses shall not include and Tenant shall not be responsible for
any increase of, or reassessment in, real property taxes and assessments in
excess of two percent (2%) of the tax for the previous year, resulting from any
sale, transfer or other change in ownership of the Building or the Project
during the term of this Lease.

7. Extension of Lease Term Suites 400, 1000, and 1100. Landlord and Tenant
acknowledge that the lease term for suites 400, 1000, and 1100 currently expire
according to the terms of the original Office Lease dated March 13, 2006 on
August 31, 2016. Notwithstanding anything to the contrary contained in the
“First Amendment to Office Lease” and Article 2 of the Office Lease and
Section 7 of the Office Lease Summary, Landlord and Tenant agree that the Lease
Term for suites 400, 1000, and 1100 shall be extended for an additional five
(5) years and eight (8) months in order to for the terms to be coterminous with
Suite 200. Landlord and Tenant agree the expiration date shall be April 30, 2022
for suites 200, 400, 1000, as well as suite 1100, known collectively as the
Entire Premises.

 

3



--------------------------------------------------------------------------------

8. Base Rent for Suite 400, 1000, and 1100 During the Extension Term

 

Suite 400, 1000, 1100

Extension Term

   Monthly Installment
of Base Rent      Monthly Rental Rate
Per Rentable Square foot  

September 1, 2016 — September 30, 2016

   $ 0.00       $ 0.00   

October 1, 2016 — September 30, 2018

   $ 73,028.38       $ 1.66   

October 1, 2018 — September 30, 2020

   $ 75,667.96       $ 1.72   

October 1, 2020 — April 30, 2022

   $ 78,747.47       $ 1.79   

9. Condition of Expansion Premises: Suite 200. Tenant acknowledges that it is
familiar with the condition of Suite 200 and accepts Suite 200 in its presently
“As—Is” condition with all faults and without representation, warranty or
improvements by Landlord of any kind whatsoever. Notwithstanding the foregoing,
Landlord shall provide Tenant with a Tenant Improvements Allowance, described in
section 10 below, to be used towards the renovations of the Expansion Premises.
Landlord will be responsible to ensure the Base Building and all Common Areas is
fully operational in accordance with current codes, including ADA, as currently
interpreted and enforced as of the Commencement Date of the Lease Term (the
Required Condition).

10. Tenant Improvement Allowance for the Expansion Premises: Suite 200. Tenant
shall accept the Premises in its presently “As—Is” condition, and Landlord shall
not be obligated to provide or pay for any improvements to the Premises with the
exception that Landlord shall provide thirty dollars ($30.00) per a rentable
square foot (which equals $551,760.00) Tenant Improvement Allowance to be used
by Tenant towards renovations to the Expansion Premises upon execution of this
First Amendment and Landlord’s review of all bids, construction invoices, and
floor plan designs. Tenant will have the right to competitively bid the tenant
improvement work to reputable general contractors of its choice and to select
the contractor to perform the work. Landlord will have the right to reasonably
approve said contractor. Tenant may also award the construction contract to a
reputable general contractor reasonably approved by Landlord without a
competitive bid process. Tenant will have the right, at its option, to use the
Improvement Allowance for: tenant improvements; space planning and design;
construction fees; licenses; permits; electrical data; architecture, and
engineering. Tenant shall submit to Landlord for approval all plans and
specifications for the proposed Tenant Improvements (a) all work shall be
completed by licensed contractors retained by Tenant in accordance with plans
and specifications approved by Landlord in writing, (b) the Tenant Improvements
shall be constructed in compliance with all applicable codes, regulations and
ordinances, without any claims for unpaid bills for materials, labor, or
supplies (c) Tenant shall furnish to Landlord construction invoices, affidavits,
releases, and other documentation as Landlord may request, to be assured to
Landlord’s reasonable satisfaction, that the Tenant Improvements have been
completed in accordance with the plans and specifications approved by Landlord
and specified in the Tenant Work Letter, Exhibit B, attached. Tenant will not be
charged for parking, loading, freight elevators, utilities or temporary HVAC or
any other building facilities or services during design and construction or
Tenant’s move into the Building. Additionally, Tenant will not be charged a
construction management fee. Landlord will be responsible to insure the Base
Building is fully operational in accordance with current codes, including ADA,
as currently interpreted and enforced as of the Commencement Date of the Lease
Term (the Required Condition).

 

4



--------------------------------------------------------------------------------

With respect to Tenant’s Premises or any space that is located outside Tenant’s
Premises, Landlord will be responsible for any fire/life/safety, Americans With
Disabilities Act (ADA) requirements or any other code compliance issues that may
be triggered by Tenant’s construction within their Premises. Included in that
work will be the Building Standard elevator lobby, public restrooms and public
corridor.

11. Tenant Improvement Allowance for the Existing Premises: Suite 400, 1000, and
1100. Notwithstanding anything to the contrary in the Tenant Work Letter,
Exhibit B of the original Office Lease, Tenant shall accept the Existing
Premises in its presently “As—Is” condition, and Landlord shall not be obligated
to provide or pay for any improvements to the Premises with the exception that
Landlord shall provide six dollars and fifty cents ($6.50) per rentable square
foot (which equals $285,954.50) Tenant Improvement Allowance to be used by
Tenant towards renovations to the Existing Premises on October 1, 2016. Tenant
will have the right to competitively bid the tenant improvement work to
reputable general contractors of its choice and to select the contractor to
perform the work. Landlord will have the right to reasonably approve said
contractor. Tenant may also award the construction contract to a reputable
general contractor reasonably approved by Landlord without a competitive bid
process. Tenant will have the right, at its option, to use the Improvement
Allowance for: tenant improvements; space planning and design; construction
fees; licenses; permits; electrical data; architecture, and engineering. Tenant
shall submit to Landlord for approval all plans and specifications for the
proposed Tenant Improvements (a) all work shall be completed by licensed
contractors retained by Tenant in accordance with plans and specifications
approved by Landlord in writing, (b) the Tenant Improvements shall be
constructed in compliance with all applicable codes, regulations and ordinances,
without any claims for unpaid bills for materials, labor, or supplies (c) Tenant
shall furnish to Landlord construction invoices, affidavits, releases, and other
documentation as Landlord may request, to be assured to Landlord’s reasonable
satisfaction, that the Tenant Improvements have been completed in accordance
with the plans and specifications approved by Landlord and specified in the
Tenant Work Letter, Exhibit B, attached. Tenant will not be charged for parking,
loading, freight elevators, utilities or temporary HVAC or any other building
facilities or services during design and construction or Tenant’s move into the
Building. Additionally, Tenant will not be charged a construction management
fee. Landlord will be responsible to insure the Base Building is fully
operational in accordance with current codes, including ADA, as currently
interpreted and enforced as of the Commencement Date of the Lease Term (the
Required Condition).

With respect to Tenant’s Premises or any space that is located outside Tenant’s
Premises, Landlord will be responsible for any fire/life/safety, Americans With
Disabilities Act (ADA) requirements or any other code compliance issues that may
be triggered by Tenant’s construction within their Premises. Included in that
work will be the Building Standard elevator lobby, public restrooms and public
corridor.

Landlord will reimburse Tenant’s architect with an allowance of $.15 per square
foot for preparation of Tenant’s preliminary space plan for the Expansion
Premises.

12. Estoppel. Tenant hereby certifies and acknowledges, that as of the date
hereof (a) Landlord is not in default in any respect under the Lease, (b) Tenant
does not have any defenses to its obligations under the Lease, (c) Landlord is
holding Tenant’s Security Deposit under

 

5



--------------------------------------------------------------------------------

the Lease in the amount of $0.00 (as such amount shall be increased pursuant to
Section 9 above), and (d) there are no offsets against rent payable under the
Lease. Tenant acknowledges and agrees that the representations herein set forth:
(i) constitute a material consideration to Landlord in entering into this First
Amendment; (ii) such representations are being made by Tenant for purposes of
inducing Landlord to enter into this First Amendment; and (iii) Landlord is
relying on such representations in entering into this First Amendment.

13. Parking. Notwithstanding anything to the contrary in the Pargraph 11 of the
Office Lease Summary or Article 28 of the Office Lease, throughout the Initial
Term, and the Renewal Option periods (as described in Section 24 below)
thereafter, Tenant will have the right, but not the obligation, to parking
spaces at a ratio of three (3) spaces for each one thousand (1,000) rentable
square feet leased. Furthermore, Landlord shall provide the Tenant with a
twenty-five percent (25%) discount off its current monthly parking rates of the
Lease Term. Tenant shall have the right to additional parking spaces on a
month-to-month basis at negotiated rates. Tenant’s clients and visitors will
have unlimited use of the Parking facilities on a 24 hour basis. Parking
validations may be purchased at a twenty-five percent (25%) percent discounted
rate throughout the Initial Term of the lease and any Renewal Option periods.
Parking shall not increase by more than three (3%) percent in any year over year
period.

14. Storage. Landlord shall provide to Tenant an enclosed storage space (712
square feet) on the P1 level of the parking structure for the first eighteen
months of the lease free of charge. The space will be thoroughly cleaned out and
will include a high density file system for Tenant’s use. Tenant shall take the
space in “As–Is” condition and Landlord shall not be responsible for any
repairs. Beginning on the 19th month of the term, Tenant shall pay a $1.00 per
square foot for the duration of the lease term and have the right to terminate
with 30 days notice.

15. Brokers. Tenant represents to Landlord that Tenant has not dealt with any
real estate broker, salesperson or finder in connection with this First
Amendment, and no other such person initiated or participated in the negotiation
of this First Amendment or is entitled to any commission in connection herewith
except for Charles Dunn Real Estate Services, Inc. (“Landlord’s Broker”) and
Studley, Inc. (“Tenant’s Broker”). Tenant hereby agrees to indemnify, defend and
hold Landlord, its property manager and their respective employees harmless from
and against any and all liabilities, claims, demands, actions, damages, costs
and expenses (including attorneys’ fees) arising from either (a) a claim for a
fee or commission made by any broker, other than the Broker, claiming to have
acted by or on behalf of Tenant in connection with this First Amendment, or
(b) a claim of, or right to lien under the statutes of California relating to
real estate broker liens with respect to any such broker retained by Tenant.

Landlord shall pay Tenant’s Broker a full market commission (“Commission”)
equivalent to four (4%) percent of the total aggregate “gross” rental due for
years one through five (1-5) of the lease term and two (2%) percent of the total
aggregate “gross” rental due for the remainder of the Term for Base Rent for
Expansion Premises as depicted in Article 4; and two percent (2%) of the total
aggregate “gross” rental due during the Extension Term for suites 400, 1000, and
1100 as depicted in Article 7.

 

6



--------------------------------------------------------------------------------

The commission payable to Tenant’s Broker shall be paid by Landlord in two
installments, 50% on signing of this First Amendment and 50% on Tenant’s
occupancy of the Expansion Premises (Suite 200)

16. Controlling Provisions. To the extent there are any conflicting terms
between the Office Lease and the First Amendment, the First Amendment shall
control.

17. Ratification. Except as specifically herein amended, the Lease is and shall
remain in full force and effect according to the terms thereof. In the event of
any conflict between the provisions of the Office Lease and the First Amendment,
this First Amendment shall control.

18. Construction. Headings at the beginning of each Section of this First
Amendment are solely for the convenience of the parties and are not part of this
First Amendment.

19. Integration of Other Agreements. The Office Lease, as amended by this First
Amendment, sets forth the entire agreement and understanding of the parties with
respect to the matters set forth herein and supersedes all previous written or
oral understandings, agreements, contracts, correspondence and documentation
with respect thereto.

20. No Third Party Beneficiaries. Except as otherwise provided herein, no person
or entity shall be deemed to be a third party beneficiary hereof, and nothing in
this First Amendment (either expressed or implied) is intended to confer upon
any person or entity, other than Landlord and/or Tenant (and their respective
nominees, successors and assigns), any rights, remedies, obligations or
liabilities under or by reason of this First Amendment.

21. Counterparts. This First Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

22. Remaining Provisions. Those provisions contained in the Office Lease which
have not expired and have not been revised pursuant to this First Amendment will
remain in full force and effect.

23. Arbitration. In the event of a dispute, claim or disagreement between
Landlord and Tenant arising under the original Office Lease or this First
Amendment, except in connection with the “Excepted Disputes,” as that term is
defined below, the parties hereby agree that such disputes, claims and/or
disagreements shall be resolved by a single arbitrator pursuant to the rules of
the American Arbitration Association. This Section 22 shall be the sole and
exclusive method, means and procedure to resolve any such dispute, claim or
disagreement. For purposes of this Section 22, the “Excepted Disputes” shall
mean (i) all claims by either party which (A) seek anything other than
enforcement of rights under this Lease, or (B) are primarily founded upon
matters of fraud, willful misconduct, bad faith or any other allegations of
tortious action, and seek the award of punitive or exemplary damages, and
(ii) claims relating to Landlord’s exercise of any unlawful detainer rights
pursuant to California law or rights or remedies used by Landlord to gain
possession of the Premises or terminate Tenant’s right of possession to the
Premises, which disputes shall be resolved by suit filed in the Superior Court
of Los Angeles County, California, the decision

 

7



--------------------------------------------------------------------------------

of which court shall be subject to appeal pursuant to applicable law. The
parties hereby irrevocably waive any and all rights to the contrary and shall at
all times conduct themselves in accordance with this Section 22. The Arbitrator
(the “Arbitrator”) of any dispute, claim or disagreement resolved pursuant to
this Section 22 may award costs, including without limitation attorneys’ fees,
and expert and witness costs, to the prevailing party, if any, as determined by
the Arbitrator in his discretion. The Arbitrator’s fees and costs shall be paid
by the non-prevailing party as determined by the Arbitrator in his discretion.

24. Board, Legal, and Regulatory Approval. Commencement of Lease is subject to
obtaining approval from Tenant’s Board of Directors (“Board Approval”) and
regulatory approval from California Department of Financial Institutions,
Federal Reserve Board and Federal Deposit Insurance Corporation (“Regulatory
Approvals”) for the Tenant’s Application to Merge with Center Bank, and Center
Financial Corporation into Tenant’s holding company Nara Bancorp, Inc. Upon
obtaining all such Regulatory Approvals, Lessee shall so notify Lessor (or
agent) within thirty (30) working days by Certified Mail

25. Option to Renew. Tenant will have two (2) five (5) year options to renew
some or part of the Entire Premises space then under lease by Tenant. The
Renewal Option shall be exercised no later than one hundred and eighty
(180) days prior to the expiration of the Initial Term.The Renewal Option Base
Rent for some or part of the Entire Premises then under lease by Tenant will be
ninety-five percent (95%) of the then Fair Market Rental Rate for space of
comparable size, quality and location taking into consideration one hundred
percent (100%) of the Rental Abatement, Tenant Improvements and any other tenant
inducements then given to new tenants in comparable first-class office
buildings. To the extent not inconsistent with this paragraph, all other
provisions in the Office Lease Section 2.2 Option Term, including provisions
pertaining to manner of exercise of option and determination of market rent,
shall apply.

26. Right of First Refusal. Tenant will have the continuing Right of First
Refusal during the Extension Term, the Renewal Option periods, and/or any other
extensions thereafter, to lease any contiguous space (the “First Offer Space”).
First Offer Space is any space, above or below Tenant’s floor(s). First Offer
Space will also mean any retail space on the ground floor of 3731 Wilshire Blvd
or 3701 Wilshire Blvd.

Landlord will provide Tenant with a true, correct, and complete copy of any
offer received from any third party for any Contiguous Space which Landlord is
willing to accept. Tenant will have thirty (30) business days within which to
elect to lease any Contiguous Space at terms and conditions no different from
those contained in such offer.

In the event that Tenant elects not to lease any Contiguous Space, Landlord may
lease such space to a third party on the same terms and conditions as those
contained in the offer to Tenant. If Landlord desires to lease the Contiguous
Space on terms and/or conditions different from those contained in the offer,
Landlord will first offer the Contiguous Space on such different terms and/or
conditions to Tenant and Tenant will then have fifteen (15) business days within
which to elect to lease such Contiguous Space.

25.1 Procedure for Offer of Right of First Refusal. Landlord shall notify Tenant
in writing (the “First Offer Notice”) from time to time whenever the First Offer
Space or any

 

8



--------------------------------------------------------------------------------

portion thereof will become available for lease to third parties and a third
party makes an offer for the space, the Landlord shall provide Tenant a true,
correct, and complete copy of any offer received from any third party. Pursuant
to such First Offer Notice, Landlord shall offer to lease to Tenant the then
available First Offer Space. The First Offer Notice shall describe the space so
offered to Tenant and shall set forth the “First Offer Rent,” as that term is
defined in Section 25.3 below, and the other economic and material non-economic
terms upon which Landlord is willing to lease such space to Tenant
(collectively, the “Fundamental Terms”), which Fundamental Terms shall pertain
to the following categories: (i) the usable and rentable square footage of the
First Offer Space (subject to the remeasurement provisions of Section 3 of this
First Amendment, above), (ii) the delivery condition, including any required
Landlord work and any Landlord warranties regarding the condition of the First
Offer Space, (iii) rights to expand, options to purchase, rights of first
refusal, and other material space-encumbering rights, (iv) the length of term,
including the lease commencement date and options or other rights to extend the
lease term or to terminate the lease, (v) base rent, including escalations
thereto, expressed as a dollar amount per rentable square foot, (vi) monetary
concessions (e.g., free rent, improvement allowances), (vii) operating expense
and tax protections, including any rent stop or base year protections,
(viii) parking rights, (ix) parking charges, and (x) the date by which the First
Offer Space will be delivered to the tenant and the period of time, if any,
granted to the tenant for the construction or build-out period of the First
Offer Space prior to the obligation to pay rent. The term of Tenant’s lease of
any First Offer Space shall terminate thirty (30) days after Tenant’s receipt of
the First Offer.

26.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within twenty (20) business days of receipt of the First Offer Notice to Tenant
(the “Exercise Period”), Tenant shall deliver notice to Landlord of Tenant’s
intention to exercise its right of first offer with respect to the space so
described in the First Offer Notice on the Fundamental Terms contained in such
notice. If Tenant does not so notify Landlord prior to the expiration of the
Exercise Period, then Landlord shall be free to lease the space described in the
First Offer Notice to anyone to whom Landlord desires on the same Fundamental
Terms of the First Offer Notice to the Tenant; provided, however, that if the
Fundamental Terms differ from the First Offer Notice to the Tenant, then before
entering into such third party lease, Landlord shall notify Tenant of such
different Fundamental Terms and Tenant shall have the right to lease the First
Offer Space (as the same may have been reconfigured and/or resized) upon such
different Fundamental Terms by delivering written notice thereof to Landlord
within ten (10) business days after Tenant’s receipt of Landlord’s Revised Offer
Notice.

In the event Landlord fails to lease such First Offer Space to a third party,
Landlord shall again be obligated to deliver a First Offer Notice to Tenant with
regard to the subject First Offer Space, and Tenant shall again have the right
to lease such First Offer Space in accordance with this Section.

Landlord shall only deliver such a First Offer Notice to the extent Landlord has
a bona-fide prospective tenant (i.e., a prospective tenant with which Landlord
is conducting active negotiations)

 

9



--------------------------------------------------------------------------------

26.3 First Offer Space Rent. The Rent payable by Tenant for the First Offer
Space (the “First Offer Rent”) shall be as set forth in the First Offer Notice.

26.4 Construction In First Offer Space. Tenant shall take the First Offer Space
in its “as is” condition, and the construction of improvements in the First
Offer Space by Tenant shall comply with the Tenant Work Letter of this First
Amendment, subject to the delivery condition and any improvement allowance
component of the Fundamental Terms.

25.5 The lease term for any space leased by Tenant under the exercise of its
First Right of Refusal will be coterminous with the Initial Term or the Renewal
Option periods, as applicable. The Rental Abatement, Tenant Improvements and
other applicable terms and conditions will be adjusted on a straight line,
pro-rata basis to allow for differences in the length of the term.

27. Building Security. Landlord, as an Operating Expense of the Building, will
provide twenty-four (24) hour on-site Building Security, equipment, personnel,
procedures and systems. The Office Lease will contain an exhibit, acceptable to
Tenant, setting forth building standard security specifications, procedures and
systems. Tenant will be permitted to install its own additional Security System
for its Premises.

28. Add to Transfers in Office Lease: Notwithstanding anything to the contrary
in Article 14 of the Office Lease, Tenant will have the right to Assign or
Sublease to, or from, any other tenant in the Building. Landlord will not impose
any restrictions on the terms and conditions of such Assignment and Subleasing
rights (such as minimum rent or further sub-subletting and/or assigning).
Tenant’s Renewal Option & Option Space rights are not personal to Tenant and are
fully transferable. Tenant’s vacating of its Premises will not be grounds for
default under the proposed lease. Neither the use by, nor the Subletting to, any
subsidiary or affiliate of Tenant of all or a portion of the Premises will be
deemed an Assignment or Sublease under the lease and therefore Landlord’s
consent will not be required.

29. Right of Recapture. Landlord will not have the right of recapture per
Article 14 of the Office Lease

30. Non Disturbance Agreement: Landlord agrees to provide Tenant with a
commercially reasonable subordination, nondisturbance and attornment agreement
(the “Nondisturbance Agreement”) in favor of Tenant from any ground lessors,
mortgage holders or lien holders (collectively, the “Current Lender”) of
Landlord in existence as of the date of this Lease. In addition, Landlord agrees
to provide Tenant with a Nondisturbance Agreement from any ground lessors,
mortgage holders or lien holders (collectively, the “Future Lender”) of Landlord
who later come into existence at any time prior to the expiration of the Lease
Term. Current Lender and Future Lender may be collectively referred to herein as
“Lender.” Tenant subordinates this Lease and its other interests, if any, in the
Project to any lien upon Landlord’s interests in all or any portion of the
Project which secures obligations of Landlord to the Future Lender. Future
Lender and any purchaser at a foreclosure agrees that, notwithstanding such
subordination, Future Lender shall, in the event of a foreclosure or deed in
lieu, (i) recognize this Lease and the Tenant hereunder, (ii) assume and perform
all of Landlord’s obligations set forth in this Lease accruing after the date of
the foreclosure, and (iii) be subject to all uncured defaults of Landlord and
all defenses whenever accruing and all rights and remedies of Tenant, except
that Future Lender shall not be liable for any

 

10



--------------------------------------------------------------------------------

defaults occurring prior to the date of the foreclosure or deed in lieu except
to the extent such defaults are continuing thereafter. Furthermore, Tenant’s
rights and interests with respect to the Premises and the Project shall not be
impaired or disturbed by foreclosure or other enforcement of such lien except as
expressly permitted under this Lease. Tenant agrees to attorn to any person who
succeeds to Landlord’s interests through a foreclosure of such lien or transfer
in lieu thereof.

IN WITNESS WHEREOF, this Fifth Amendment has been executed by the parties as of
the date first referenced above.

 

“Landlord”     COLONNADE WILSHIRE CORP.,     a California corporation     By:  
/s/ Tai Sing Lam     Name:         Title:    

 

“Tenant”

    NARA BANK,     a California corporation     By:   /s/ Philip E. Guldeman    
Name:  

Philip E. Guldeman

    Title:   EVP/CFO

 

    By:         Name:         Title:    

 

11



--------------------------------------------------------------------------------

TENANT WORK LETTER

Exhibit B

This Tenant Work Letter shall set forth the terms and conditions relating to the
future construction of the tenant improvements in the Premises on the Expansion
Premises and Existing Premises as defined in the First Amendment. This Tenant
Work Letter is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise during
the actual construction of the Premises. All references in this Tenant Work
Letter to Articles or Sections of “this Lease” shall mean the relevant portion
of Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portion of Sections 1 through 5 of this Tenant Work
Letter.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

1.1 Base, Shell and Core of the Premises as Constructed by Landlord. Landlord
has constructed, at its sole cost and expense, the base, shell, and core (i) of
the Premises and (ii) of the floor of the Building on which the Premises is
located (collectively, the “Base, Shell, and Core”). The Base, Shell and Core
shall consist of those portions of the Premises which were in existence prior to
the construction of the tenant improvements in the Premises for the prior tenant
of the Premises. Tenant shall accept the Base, Shell and Core in their “AS IS”
condition, without representation, warranty or any improvements by Landlord
except as specifically hereinafter set forth.

1.2 Landlord Work. Landlord shall, at Landlord’s sole cost and expense, cause
the construction or installation of the following items on the floor of the
Building containing the Premises (collectively, the “Landlord Work”). Landlord
will be responsible to insure the Base Building is fully operational in
accordance with current codes, including ADA, as currently interpreted and
enforced as of the Commencement Date of the Lease Term (the Required Condition).
With respect to Tenant’s Premises or any space that is located outside Tenant’s
Premises, Landlord will be responsible for any fire/life/safety, Americans With
Disabilities Act (ADA) requirements or any other code compliance issues that may
be triggered by Tenant’s construction within their Premises. Included in that
work will be the Building Standard elevator lobby, public restrooms and public
corridor. Landlord, at its sole cost and expense (except as properly included in
Operating Expenses), will be responsible for, and will make (or cause to be
made) alterations, additions, improvements and/or renovations to the areas of
the Buildings outside of the Premises (including the paths of travel thereto),
to the extent that the same is necessary to correct any violations of applicable
law, to the extent interpreted and enforced from time to time, including,
without limitation, the provisions of the Americans with Disabilities Act of
1990 (“ADA”) and all applicable building and fire codes (collectively,
“Regulations”) as of the Commencement Date. Any such work with respect to
portions of the Building or property outside of the Premises will be performed
in a prompt and diligent manner in compliance with applicable law.
Notwithstanding the foregoing, Landlord will have the right to contest any such
obligations in good faith, including the right to a waiver or deferment of
compliance, the right to assert any and all defenses allowed by law.



--------------------------------------------------------------------------------

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a tenant
improvement allowance (the “Tenant Improvement Allowance”) as described in the
First Amendment Section 8 and Section 9. In no event shall Landlord be obligated
to make disbursements pursuant to this Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. In the event that the actual cost of
the Tenant Improvements is less than the Tenant Improvement Allowance, Tenant
shall not be entitled to such excess or any credit, deduction or offset against
rent or any other amounts due under the terms of the Lease. All Tenant
Improvements for which the Tenant Improvement Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease.

Landlord will, provide Tenant’s architect with an allowance of $.15 per square
foot to prepare a preliminary space plan and two revisions of the Premises which
is in addition to the total Tenant Improvement Allowance.

2.2 Disbursement of the Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Work Letter, the Tenant Improvement Allowance shall be disbursed by Landlord for
costs related to the construction of the Tenant Improvements and for the
following items and costs (collectively, the “Tenant Improvement Allowance
Items”); (i) payment of the fees of the “Architect” and the “Engineers,” as
those terms are defined in Section 3.1 of this Work Letter

2.2.2 Disbursements. Tenant shall deliver to Landlord: (i) a request for
payment; (ii) paid receipts evidencing the labor rendered and materials
delivered to the Premises; (iii) evidence of payment by Tenant of the amount for
which reimbursement is requested; and (iv) executed unconditional mechanics’
lien releases from those “Tenant’s Agents”, as that term is hereinafter defined,
who have performed the Tenant Improvements for which payment is requested, which
releases shall comply with the appropriate provisions, as reasonably determined
by Landlord, of the California Civil Code. Thereafter, Landlord shall deliver a
check to Tenant made payable to Tenant in payment of the lesser of: (A) the
amounts so requested by Tenant, as set forth in this Section 2.2.2, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the “Final Retention”), and (B) the balance of any remaining available portion
of the Tenant Improvement Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings”, as that term is
defined in Section 3.4 below, or due to any substandard work. Landlord’s payment
of such amounts shall not be deemed Landlord’s approval or acceptance of the
work furnished or materials supplied as set forth in Tenant’s payment request.

2.2.3 Final Retention. Subject to the provisions of this Work Letter, a check
for the Final Retention payable to Tenant shall be delivered by Landlord to
Tenant following Tenant’s receipt of paid receipts as defined in Section 2.2.2
above, totaling the amount of the Tenant Improvement Allowance, provided that
with respect to work for which the Tenant Improvement Allowance is paid
(i) Tenant delivers to Landlord properly executed unconditional mechanics’ lien
releases in compliance with both California Civil Code Section 3262(d)(2) and,
if then attainable, 3262(d)(4), (ii) Tenant has satisfied its obligations under
Section 4.5 below, and (iii) Landlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life safety or other systems of the Building,
the curtain wall of the Building, or the structure of the Building.
Notwithstanding the foregoing, Tenant shall deliver final lien releases in
compliance with Section 3262(d)(4) for all Tenant Improvements promptly upon
completion of the Tenant Improvements.

2.2.4 Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the “Standard Improvement Package”), which Specifications shall
be supplied to Tenant by Landlord. The quality of Tenant Improvements shall be
equal to or of greater quality than the quality of the Specifications

PLEASE PROVIDE SAID “SPECIFICATIONS” NOW.



--------------------------------------------------------------------------------

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner, subject to Landlord’s prior approval, which approval
shall not be unreasonably withheld or delayed (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants designated by Landlord (the
“Engineers”) [PLEASE PROVIDE THIS LIST NOW] to prepare all plans and engineering
-working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work of the Tenant Improvements. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings,” All Construction Drawings shall
comply with the drawing format and specifications as reasonably determined by
Landlord, and shall be subject to Landlord’s approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base Building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Tenant Improvements before any
architectural working drawings have been commenced. The final space plan (the
“Final Space Plan”) shall include a layout and designation of all offices, rooms
and other partitioning, their intended use, and equipment to be contained
therein. Landlord may request clarification or more specific drawings for
special use items not included in the Final Space Plan. Landlord shall advise
Tenant within five (5) business days after Landlord’s receipt of the Final Space
Plan for the Premises if the same is unsatisfactory or incomplete in any
respect. If Tenant is so advised, Tenant shall promptly cause the Final Space
Plan to be revised to correct any deficiencies or other matters Landlord may
reasonably require.

3.3 Final Working Drawings. Upon the approval of the Final Space Plan by
Landlord, Tenant shall promptly, cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Tenant Improvements,
and the final architectural working drawings in a form which is complete to
allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval. Tenant shall supply Landlord with four
(4) copies signed by Tenant of such Final Working Drawings, Landlord shall
advise Tenant within ten (10) business days after Landlord’s receipt of the
Final Working Drawings if the same is unsatisfactory or incomplete in any
respect, along with the cause and explanation of such disapproval. If Tenant is
so advised, Tenant shall immediately revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith. If Landlord does not advise Tenant of its approval or disapproval
within ten (10) days of receipt of said plans, it will be deemed that Landlord
approves of the plans.

3.4 Permits. Promptly after approval by Landlord of the Final Working Drawings
(the “Approved Working Drawings”), Tenant shall immediately submit the Approved
Working Drawings to the appropriate municipal authorities for all applicable
building permits necessary to allow “Contractor,” as that term is defined in
Section 4.1, below, to commence and fully complete the construction of the
Tenant Improvements (the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option, to take part
in all phases of the permitting process and shall supply Landlord, as soon as
possible, with all plan check numbers and dates of submittal and obtain the
Permits on or before the date set forth in Schedule 1. Notwithstanding anything
to the contrary set forth in this Section 3.4, Tenant hereby agrees that neither
Landlord nor Landlord’s consultants shall be responsible for obtaining any
building permit or certificate of occupancy for the Premises and that the
obtaining of the same shall be Tenant’s responsibility; provided however that
Landlord shall, in any event, cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord



--------------------------------------------------------------------------------

3.5 Time Deadlines. Tenant shall use its best, good faith, efforts and all due
diligence to cause the Architect and the Engineers to complete all phases of the
Construction Drawings and the permitting process and to receive the permits as
soon as possible after the execution of the Lease, and, in that regard, shall
meet with Landlord on a scheduled basis to be mutually determined by Tenant and
Landlord, to discuss Tenant’s progress in connection with the same. The
applicable dates for approval of items, plans and drawings as described in this
Section 3. Section 4, below, and in this Work Letter are set forth and further
elaborated upon in Schedule 1 (the “Time Deadlines”), attached hereto. Tenant
agrees to comply with the Time Deadlines and to prosecute construction of the
Tenant Improvements diligently to completion.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A general contractor shall be retained by Tenant to construct
the Tenant Improvements. Such general contractor (“Contractor”) shall be
approved in writing by Landlord, such approval not to be unreasonably withheld
or delayed. Promptly after approval by Landlord of the Contractor, Tenant shall
cause the Contractor to prepare a construction schedule and Tenant shall submit
the same to Landlord for Landlord’s approval.

4.2 Landlord Supervision Fee. N/A. There is no LL supervision fee.

4.3 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
by Landlord, which approval shall not be unreasonably withheld or delayed. If
Landlord does not approve any of Tenant’s proposed subcontractors, laborers,
materialmen or suppliers, Tenant shall submit other proposed subcontractors,
laborers, materialmen or suppliers for Landlord’s written approval.

4.4 Construction of Tenant Improvements.

4.4.1 Tenant’s Agents.

4.4.1.1 Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. The Tenant Improvements shall be constructed substantially in accordance
with the Approved Working Drawings.

4.4.1.2 Indemnity. Tenant’s indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or any disapproval of all or any portion of any request for
payment. Such indemnity by Tenant, as set forth in this Lease, shall also apply
with respect to any cost of the Tenant Improvements in excess of the Tenant
Improvement Allowance, and all costs, losses, damages, injuries and liabilities
related in any way to Landlord’s performance of any ministerial acts reasonably
necessary (i) to permit Tenant to complete the Tenant Improvements, or (ii) to
enable Tenant to obtain any building permit or certificate of occupancy for the
Premises.

4.4.1.3 Requirements of Contractor. The Contractor shall guarantee to Tenant and
for the benefit of Landlord that the Tenant Improvements shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of completion thereof. The Contractor shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract and any of its subcontracts that shall become
defective within one (1) year after the completion of the work. The correction
of such work shall include, without additional charge, all additional expenses
and damages incurred in connection with such removal or replacement of all or
any part of the Tenant Improvements, and/or the Premises that may be damaged or
disturbed thereby. All such warranties or guarantees as to materials or
workmanship of or with respect to the Tenant Improvements shall be contained in
the Contract shall be written such that such



--------------------------------------------------------------------------------

guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.

4.4.1.4 Insurance Requirements. TENANT’S RISK MANAGER TO REVIEW THESE INSURANCE
PROVISIONS.

4.4.1.4.1 General Coverages. The Contractor shall carry worker’s compensation
insurance covering all of their respective employees, and shall also carry
public liability insurance, including property damage, all with limits, in form
and with companies as are required by be carried by Tenant as set forth in this
Lease. The Contractor shall submit to Landlord a Certificate of Insurance naming
Landlord and Landlord’s property manager, Insignia/ESG, Inc., as additional
insureds.

4.4.1.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in a limit amount of $2 million covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord including, but not limited to, the requirement
that all of Tenant’s Agents shall carry excess liability and Products and
Completed Operation Coverage insurance, in amounts, in form and with companies
as are required to be carried by Tenant as set forth in this Lease.

4.4.1.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.4.1.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance, In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense. The Contractor shall maintain all of the foregoing insurance coverage
in force until the Tenant Improvements are fully completed and accepted by
Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the work and acceptance by Landlord and Tenant. All policies
carried under this Section 4.4.1.4 shall insure Landlord and Tenant, as their
interests may appear as well as Contractor and Tenant’s Agents. All insurance,
except Worker’s Compensation, maintained by Tenant’s Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder. Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.4.1.2 of this Work Letter.

4.4.2 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer’s specifications.

4.4.3 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times during construction, provided however, that
Landlord’s failure to inspect the Tenant

 

  WILSHIRE COLONNADE     Exhibit B - Page 5   [Insert Tenant’s Name]



--------------------------------------------------------------------------------

`Improvements shall in no event constitute a waiver of any of Landlord’s rights
hereunder nor shall Landlord’s inspection of the Tenant Improvements constitute
Landlord’s approval of the same. Should Landlord disapprove any portion of the
Tenant Improvements, Landlord shall notify Tenant in writing of such disapproval
and shall specify the items disapproved. Any defects or deviations in, and/or
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or disapproval by Landlord of, the Tenant Improvements shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists to Landlord,
provided however, that in the event Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Tenant Improvements and such defect, deviation or matter might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Premises or the Building, Landlord
may, take such action as Landlord deems necessary, at Tenant’s expense and
without incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord’s satisfaction.

4.5 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (C) to deliver to Landlord two (2) sets of copies of such record
set of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, (ii) Tenant shall deliver to Landlord a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises, and (iii) Tenant shall
deliver to Landlord the original signed permit card, indicating final approval
by all applicable departments.

 

  WILSHIRE COLONNADE     Exhibit B - Page 6   [Insert Tenant’s Name]



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS

5.1 Freight Elevators. Landlord shall, at no cost to Tenant, consistent with its
obligations to other tenants of the Building, make the freight elevator
reasonably available to Tenant in connection with initial decorating, furnishing
and moving into the Premises.

5.2 Parking: LL to provide parking at no cost to T, its contractors,
consultants, employees, agents, etc in connection with the TI design and
construction.

5.2 Tenant’s Representative. Tenant has designated Executive Vice President
Myung Hee Hyun as its sole representative with respect to the matters set forth
in this Work Letter, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Work Letter.

5.3 Landlord’s Representative. Landlord has designated                         
as its sole representatives with respect to the matters set forth in this Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.

5.4 Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.
In all instances where Tenant is required to approve or deliver an item, if no
written notice of approval is given or the item is not delivered within the
stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

5.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease, or a
default by Tenant under this Work Letter, has occurred at any time on or before
the substantial completion of the Premises, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance, and (ii) all other obligations of Landlord under the
terms of this Work Letter shall be forgiven until such time as such default is
cured pursuant to the terms of the Lease.

 

  WILSHIRE COLONNADE     Exhibit B - Page 7   [Insert Tenant’s Name]